Citation Nr: 1212489	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-08 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for allergic rhinitis (claimed as acute sinusitis and throat problems).  

3.  Entitlement to service connection for disequilibrium and presyncope (claimed as vertigo).  

4.  Entitlement to service connection for arthritis of the left leg.  

5.  Entitlement to service connection for a right ankle disability.  

6.  Entitlement to service connection for an acquired psychiatric disorder, including anxiety and depression.

7.  Entitlement to an initial compensable rating for hemorrhoids.

8.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1974 to September 1980 and from October 1989 to October 1995.  He also had an additional 6 years and 8 days of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, May 2007, and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing before the Board when he submitted his substantive appeal in January 2008.  In a July 2008 statement, the Veteran indicated that he no longer desired a hearing before the Board.  The Board finds that he was provided with the opportunity to present testimony before the Board and withdrew the hearing request.  38 C.F.R. § 20.704(e) (2011).

The issues of entitlement to an increased rating for hemorrhoids and hypertension, and entitlement to service connection for allergic rhinitis, disequilibrium and presyncope, arthritis of the left leg, a right ankle disability, and an acquired psychiatric disorder, including anxiety and depression being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran does not have a heart disability that is attributable to his active military service. 


CONCLUSION OF LAW

The Veteran does not have a heart disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2006, May 2007, June 2007, July 2007, August 2007, and October 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Sanders, 129 S. Ct. at 1696 (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield, 444 F.3d at 1328.

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in a December 2007 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination and a clarifying opinion with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including endocarditis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) evidence of a current disability, (2) evidence of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he has a heart disability related to his active service.  

The Veteran's service treatment records reflect that clinical evaluation of the heart was normal at the Veteran's July 1983 entrance examination.  In January 1984, the Veteran was noted to have reported of a history of chest pain compatible/suggestive of angina.  An August 1988 clinical evaluation of the Veteran's heart was normal.  A September 1989 echocardiogram (EKG) indicated moderate right axis deviation.  However, a September 1989 report of medical examination reflects a normal clinical evaluation of the Veteran's heart.  An August 1992 EKG revealed normal sinus rhythm and was noted to be normal.  The Veteran also reported dizziness, vomiting, and chest pain in July 1994.  An EKG and chest x-rays were reported to be normal at that time.  The Veteran was assessed with stress reaction.  In April 1995, the Veteran reported nausea and chest pain.  An EKG was reported to be normal at that time.  The Veteran was assessed with chest pain probably secondary to gastroesophageal reflux.  The examiner noted that peptic ulcer disease should be ruled out as the pain resolved immediately with Maalox.  An August 1995 EKG was noted to be normal and the Veteran's August 1995 separation examination reflects a normal clinical evaluation of the heart.  The Veteran reported pain or pressure in his chest on a report of medical history prepared in conjunction with the August 1995 separation examination.  An examiner noted that a cardiac workup was negative in May 1994 and that the Veteran no longer had chest pain.  

At a December 2006 VA examination, the Veteran denied chest pain.  The examiner reviewed the results of an August 2006 EKG which reflects normal left ventricular size and function.  The examiner indicated that there was no evidence of hypertensive heart disease or arteriosclerotic complications evidenced by a stress echocardiogram performed in September 2006 which showed normal left ventricular size, normal left ventricular systolic function, and normal left ventricular geometry.  Exercise EKG was negative for myocardial ischemia and stress echocardiogram was negative for ischemia and chest pain.  Chest x-rays showed a normal heart and clear lung fields bilaterally.  The examiner indicated that an August 2006 EKG revealed trivial mitral regurgitation and mild tricuspid regurgitation.

An addendum opinion to the report was obtained in April 2007, at which time a VA physician reviewed the Veteran's claims file and opined that the Veteran's mitral regurgitation and mild tricuspid regurgitation is less likely as not caused by or as a result of his active duty service.  The examiner's rationale for the opinion was that a review of the Veteran's service treatment records including cardiac workup which included stress test, chest x-ray and EKG was normal.  The examiner concluded that there was no objective evidence of any cardiac valvular disease while on active service.  

Private treatment reports from the Mayo Clinic and W. Taylor, M.D., indicate that a March 2006 chest x-ray revealed a stable chest and normal heart size.  In June 2007, the Veteran was diagnosed with cardiac valvular disease, mild tricuspid regurgitation without murmur.  Dr. Taylor noted that in 1997 the Veteran had an EKG that showed trivial mitral regurgitation, which was therefore extremely insignificant and very mild regurgitation.  He reported that the Veteran had no cardiac disease or symptoms and a stress EKG performed since that time was negative.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a heart disability.   

While the Veteran's service medical records show treatment for reports of chest pain during service, objective cardiac testing was normal in service.  When examined by VA in December 2006, the examiner noted that an August 2006 echocardiogram revealed trivial mitral regurgitation and mild tricuspid regurgitation.  The April 2007 VA physician who reviewed the claims file opined that the Veteran's mitral regurgitation and mild tricuspid regurgitation is less likely as not caused by or as a result of his active duty service.  Moreover, the examiner provided a complete rationale for the opinion.  The Board finds that the evidence does not include competent evidence showing a relationship between the Veteran's current heart disability and his period of military service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that a heart disability, including endocarditis is related to his period of service or manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309.  The competent medical opinion of record indicates that the Veteran's heart disability is less likely than not related to military service.  There is no contrary competent evidence of record.  Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that a heart disability is etiologically linked to the Veteran's military service.  38 C.F.R. §§ 3.303, 3.304.

The Board acknowledges the Veteran's assertions that he has a heart disability as the result of his active duty service.  Lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of chest pain and his assertions are entitled to probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board ultimately places more probative weight on the opinion of the competent health care specialist who reviewed the record, and found that a relationship between the Veteran's current heart disability and service was less likely.  The Veteran, as a lay person, is not competent to provide a medical opinion relating any current heart disability to his service, which is a complex medical question.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a heart disability.  As such, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heart disability is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on merits of the remaining claims can be reached.  

With regard to the issue of entitlement to an initial compensable rating for hemorrhoids, the Veteran indicated in his March 2007 notice of disagreement that his hemorrhoids have bothered him since service and that his condition has deteriorated since his December 2006 VA examination.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to rate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Moreover, the December 2006 examination is more than five years old and stale for rating purposes, at least as to the current level of impairment.  Consequently, the Veteran should be scheduled for a VA examination to determine the current nature and severity of the service-connected hemorrhoids.  

With regard to the issues of entitlement to service connection for allergic rhinitis and disequilibrium and presyncope, the Veteran's service treatment records reflect treatment for sinusitis, pharyngitis, and vertigo.  The Veteran was afforded a VA examination in January 2007 at which time the examiner diagnosed the Veteran with a history of allergic rhinosinusitis and opined that it was not caused by or as a result of any specific events in service.  The examiner also diagnosed the Veteran with disequilibrium and presyncope and not vertigo and opined that neither was related to any specific ear pathology or likely is related to the Veteran's underlying medical issues and medications.  

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The January 2007 VA examiner did not provide any rationale for either of the opinions proffered, he failed to address the private medical evidence of record which reflects a diagnosis of benign positional vertigo in May 2004 at the Mayo Clinic, and he failed to specifically provide an opinion as to whether vertigo or disequilibrium and presyncope was caused or aggravated by the Veteran's active service.  Consequently, another examination and nexus opinion is necessary before a decision on the merits of the claims can be reached.  

With regard to the issue of entitlement to service connection for arthritis of the left leg, in a March 2007 rating decision this issue was denied.  As to the issues of entitlement to an increased rating for hypertension, in a May 2007 rating decision this issue was denied.  With regard to entitlement to service connection for entitlement to service connection for a right ankle disability and an acquired psychiatric disorder, including depression and anxiety, in a November 2007 rating decision these issues were denied.  In January 2008, the Veteran submitted a substantive appeal that may reasonably be interpreted as a notice of disagreement with regard to the denial of all of the four identified claims.  The evidence in the file does not show that a statement of the case has been issued with regard to these issues.  Because the Veteran has submitted a timely notice of disagreement, a statement of the case must be issued and the Board must remand the claims.  38 C.F.R. §§ 20.201, 20.302 (2011); Manlincon v. West, 12 Vet. App. 328 (1999).  Thus, on remand, a statement of the case must be issued on the issues of entitlement to an increased rating for hypertension, and entitlement to service connection for arthritis of the left leg, a right ankle disability, and an acquired psychiatric disorder, including depression and anxiety.

VA outpatient treatment records dated through August 2007 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after August 2007 should be made.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any VA outpatient treatment records for the period since August 2007, which have not already been associated with the claims file.  Any other pertinent records identified by the Veteran should also be requested and associated with the claims file, if available. 

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his hemorrhoids.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The examiner should review the claims file.  The examiner must assess the severity of the Veteran's hemorrhoids, and include a discussion as to whether he has mild or moderate hemorrhoids, large hemorrhoids, thrombotic hemorrhoids, irreducible hemorrhoids, excessive redundant tissue, frequent recurrence, persistent bleeding with secondary anemia, or fissures.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Also, schedule the Veteran for the appropriate VA examination(s) to determine the etiology of his claimed vertigo (diagnosed as both disequilibrium and presyncope and benign positional vertigo) and allergic rhinitis (claimed as acute sinusitis and throat problems).  The claims file should be reviewed by the examiner(s).  The examiner(s) should review the claims file and note that review in the report.  The examiner(s) should consider the Veteran's treatment for sinusitis, pharyngitis, and vertigo in service.  The examiner(s) should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed vertigo (diagnosed as both disequilibrium and presyncope and benign positional vertigo) and allergic rhinitis (claimed as acute sinusitis and throat problems) were incurred in or are related to his military service.  The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Issue a statement of the case on the issues of entitlement to an increased rating for hypertension, and entitlement to service connection for arthritis of the left leg, a right ankle disability, and an acquired psychiatric disorder, including depression and anxiety and inform the Veteran of his appeal rights.

6.  Then, readjudicate the issues remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case that considers all evidence since the statement of the case, and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


